Earl Warren: Number 424, I. A. Watson, Jr., et al. petitioners, versus City of Memphis, et al. Mrs. Motley.
Constance B. Motley: Mr. Chief Justice and may it please the Court. This case is here on writ of certiorari from United States Court of Appeals from the Sixth Circuit. Before this Court for review is the judgment of that Circuit, affirming a judgment of the United States District Court for the Western District of Tennessee. The judgment affirmed by the Sixth Circuit denied petitioners, Negro residents of Memphis, Tennessee, an injunction against continued exclusion of Negroes from a large number of recreational facilities in the City of Memphis. However, that injunction, the judgment of the District Court rather, provided for desegregation of these recreational facilities on a gradual basis. Now, in providing for the gradual as opposed to the immediate enforcement of petitioners’ rights to the equal protection of the laws in this case, the courts below relied upon this Court's decision in the second Brown case, involving desegregation of public schools where this Court recognized that a delay might be permitted in the enforcement of the constitutional rights there involved once a start had been made upon a demonstration by the school authority that the resolution of specifically enumerated physical problems would make for a smoother transition from a segregated to a desegregated system. Now, before proceeding to a discussion of the facts in this case, I would just like to say briefly what our contentions are. Petitioners say, first, that their constitutional rights here to use the publicly owned and operated recreational facilities in this case should have been immediately enforced by the courts below because these are personal and present constitutional rights. Second, petitioners say that irrespective of whether the second Brown decision has any application beyond the area of schools, that decision has no applicability to the area of public recreation. And finally our contention is that even assuming for the purposes of this argument that the second Brown case would apply in the area of public recreation upon a demonstration of complex and difficult physical problems, the record here fails to justify the applicability of the principles of the second Brown case to this case. Now this controversy presently --
Potter Stewart: These are three alternative arguments?
Constance B. Motley: Yes this is --
Potter Stewart: Getting less and less extreme --
Constance B. Motley: This case presently involves the exclusion of Negroes from 58 neighborhood parks, from Crump Stadium.
Potter Stewart: Are they parks or playgrounds or are they both?
Constance B. Motley: Well these I understand are neighborhood parks on which playground facilities are located generally.
Potter Stewart: And quite a highly organized playground program [Inaudible]
Constance B. Motley: Yes, there is and the record indicates that there is a highly organized playground program in Memphis and that they are operated on these so called neighborhood parks, some are operated on parks attached to the public schools, some on property owned by Churches and private groups. Now Negro growth --
William J. Brennan, Jr.: Has there been segregated facilities of this kind --
Constance B. Motley: Pardon me?
William J. Brennan, Jr.: Have there -- of the 58 right now presently owned, segregated?
Constance B. Motley: That's right sir.
William J. Brennan, Jr.: Divided between Negro and the white or are they all white?
Constance B. Motley: Yes.
William J. Brennan, Jr.: I see.
Constance B. Motley: No, these are the facilities from which neighborhoods are presently excluded. There are some playground facilities available to Negroes, I'm now speaking of only those from which we are presently excluded, and that's 58 in number.
William J. Brennan, Jr.: Can you tell us what the number is presently provided just for Negroes?
Constance B. Motley: Yes, I think there is something like 40 available to Negroes at the present time.
Tom C. Clark: How many are integrated?
Constance B. Motley: Well now I don't think that any of these playground facilities are integrated. They have integrated 25 parks, but I think what these are the squares with a statue and a few benches. Now 25 of those have been desegregated, but what I'm taking about now are playground facilities in the so called neighborhood parks and they are 58 in number from which Negroes are excluded.
William J. Brennan, Jr.: Well does this mean primarily then since they are playground facilities exclusion of Negro children?
Constance B. Motley: Pardon me?
William J. Brennan, Jr.: Does this mean primarily then exclusion of Negro children?
Constance B. Motley: Yes, that's right, yes. They are parks with swings and wading pools and that sort of thing from which Negro children are excluded. In fact in the record one women testified, a Mrs. Bonn that she went to Gaston Park and she lives next door and she took her eight children or whatever number and she was denied admission because she is a Negro, but she lives right next door to that park and those are the kinds of facilities involved here. And then Negroes are excluded from Crump Stadium which is a large stadium, a stadium and other stadiums in the city. They are also excluded from the museum known as Pink Palace. Then they are excluded from 40 playgrounds on property not owned by the city, these are those attached to churches or private groups or school, not owned by the city as such.
Potter Stewart: Does you lawsuit involve those 40 playgrounds too?
Constance B. Motley: Oh yes, these are now trying to bring out those facilities from which we are excluded.
Potter Stewart: As I understood you to say that these 40 playgrounds are not publicly owned?
Constance B. Motley: But I'm sorry. They are operated by the park authority, which is a respondent here. The park authority provides supervisory personnel and furnishes the facilities on this land owned by someone else and that's how they are involved in this case. Then involved are --
Earl Warren: Because it's used as a public park?
Constance B. Motley: Yes, that's right. It's operated by a public authority. Now in addition there are five swimming pools from which Negroes are excluded, eight community centers and one golf course. And as I said a moment ago, they desegregated 21 of these squares, and in addition after the suit was filed Overton Park Zoo was desegregated and an art gallery in Overton Park and then they desegregated a boat dock on a lake in a white park. Now Negroes can't use the park, but they can walk through the park to get to the boat dock.
Arthur J. Goldberg: [Inaudible]
Constance B. Motley: One day a week that's right.
Arthur J. Goldberg: [Inaudible]
Constance B. Motley: Well my understanding is that it has not been filed in the District Court. However, when this case was argued before the Sixth Circuit, one of the judges, Judge Starr said “Well what about your plan?” And they -- the respondents had a copy of it and they handed up that plan and it was made available to the Court, and then they sent us a copy and that plan provides for the desegregation of these remaining segregated facilities over a ten-year period, but that is not in the record.
Arthur J. Goldberg: [Inaudible]
Constance B. Motley: That's my understanding that it has not been filed. We checked I think yesterday. Mr. Willis from Memphis was the clerk there and he said it has not been filed. Now they may be able to give a date on which it has been filed, but further there has been no hearing in the District Court on that plan. Now the District Court accepted a preliminary plan. The respondents here said to the District Court “Well now we are prepared to desegregate the fairground at the end of the year and we don't want to do that till the end of the year because concessionaires may lose money if Negroes go in and people stay away and so forth.” And then they said we are prepared to desegregate the golf courses because several of the plaintiffs had gone to white golf courses and had been denied, even though they lived nearer to the white one and the District Court approved the desegregation of the fairground at the end of the year, six months later and the desegregation of seven golf courses over a three-year period. Now they have carried out that desegregation as I understand it and there is one more golf course according to their schedule, which in a record at page 94, where Galloway Golf Course is deemed to be desegregated on January 1, 1964 and then all golf courses. Then they also said to the District Court, we are going to desegregate six parks to Negroes, referring to some of these playground facilities that we mentioned a moment ago, but no dates were given and as far as the record is concerned, those parks are still segregated. Now they maybe able to say that they have segregated even some of those, but the fact is that the large numbers of facilities are still -- Negroes are still excluded to the large number of these facilities. Now the District Court after accepting that preliminary plan directed the defendants to bring in another plan in six months with regard to all these other facilities. Then the District Court stayed adjudication of the right of Negroes to go into Pink Palace on the other six days of the week, until such time as the respondents filed a suit for declaratory judgment in the Chancery Court of Shelby County as to the effect on the title of a city, the admission of Negroes to the Pink Palace regulars. The respondents claim that they couldn't admit Negroes to the Pink Palace regularly, because this would violate a limitation in the deed to the city, which said that this property was given to the city to operate as a museum or art gallery for Whites only. Now in violation of that restriction of course they've been admitting Negroes for number of years, but they claim that they would have to have this adjudicated first and they have filed a suit. The District Court gave them three months in which file it. They filed that suit on September 1, 1961. There has been no answer. Apparently, the grantor or his assign no longer exists, and nobody has answered that suit, it's just pending there and there is no real controversy obviously, but the District Court invoked the doctrine of abstention and said that he would stay this until that was determined. But abstention was improperly applied there because the question before the District Court was whether Negroes could be excluded as long as the city was operating it and no matter how the State Court proceeding came out, the District Court would still have to determine that because what we're attacking was a policy of these respondents of excluding Negroes from these facilities, not a restriction in the deed because Negroes are being excluded from properties on which there was no such restriction. So it still has to determine that even if the State Court should for some reason on the Tenancy Law hold that restriction void.
Potter Stewart: Just one day a week plan for the Pink Palace, is this on a segregated basis or --
Constance B. Motley: Yes sir.
Potter Stewart: On that one day a week to both, to all races?
Constance B. Motley: No, I believe that on that one day, Tuesday Negroes other than Whites are not allowed.
Potter Stewart: And White people are not allowed to go?
Constance B. Motley: That's my understanding of it, yes.
Earl Warren: But the dedication was to the use of Caucasians only?
Constance B. Motley: That's right. Now the judgment below finally provided that the District Court would retain jurisdiction of this case for further orders and so forth. However, the Petitioner's immediately appealed to the Court of Appeals for the Sixth Circuit which affirmed the District Court's ruling, relying as District Court did on this Court's decision in the second Brown case. Now our argument is as I have indicated that the Courts below erred in refusing to enjoin this admitted violation of a basic and fundamental constitutional right clearly established by prior decisions of this Court. Now prior to the Brown decision, this Court had firmly established that the right to equal protection of the law under the Fourteenth Amendment was a personal and present constitutional right and was always immediately enforced. In the Brown case, the Court recognized that with the desegregation of public school systems in all of the states in the South, which involved the unification of dual school systems into a single unitary non-racial system, obviously would be involved tremendous problems, and the Court therefore made an exception. And the Court indicated in Cooper against Aaron that this wasn't a general rule applicable to schools altogether that even in some school situation, the District Court might order the immediate admission of Negro children. Now in the couple of cases that were here following Brown, this Court made it clear that state enforced racial segregation in public facilities were unconstitutional. In Dawson against Mayor and City Council of Baltimore, which we cite in our brief, this Court affirmed the Fourth Circuit's decision so holding. And there the City argued in their jurisdictional statement at page 19, the second Brown decision applied. So this question is already been considered by this Court. This Court didn't simply deny Certiorari there. This Court considered that case although without argument and affirmed, so it obviously considered the contentions raised in the jurisdictional statement. Now even if the second Brown decision does have some applicability beyond public schools, we say that it doesn't apply to the area of public recreation because obviously public recreation is not as complex as the school system. You don't have compulsory attendance, you don't have transportation of children, you don't have assignment of children, nobody has to go a public park. You don't have overcrowding in one building like you would have in a school situation, you don't have a close supervision with the teacher in every class, one of these playgrounds would probably have one or at most two supervisors. And all it's really involved in desegregation of public recreation like desegregation of the buses, the city wide system of transportation is the removal of the sign saying, Negroes here and Whites there, and a public announcement to this effect. It's really all that's involved in desegregation of recreational facility.
Speaker: [Inaudible]
Constance B. Motley: Now --
Potter Stewart: The staffs or the playground supervisors, is that an integrated staff?
Constance B. Motley: Yes, the record indicates that they are Negro; well, there are Negroes and Whites employed. The Negroes are employed of course to work in the Negro parks, but they use the same administrative office I believe as their headquarters. To that extent it's integrated, that's way I read the record. Now apart from precedent, we feel that there are strong policy considerations why this Court's decision in the second Brown case should be limited rather than expanded. First of all, as I've said, the deliberate speed doctrine enunciated in the second Brown case is an anomaly with respect to personal and present constitutional rights, especially such highly prized rights as equal protection of the law. And then, this all deliberate speed doctrine with respect to the school has resulted in a mass of litigation around the school issue. Some of these school cases have been pending for five and six years resulting in the admission of a handful of Negroes, all because of this -- what is deliberate speed, how fast and school board have to go, what we get is 12-year plans and pupil assignments and all of this resulting in about 7% of Negroes being desegregated in the last nine years. And then, the deliberate speed doctrine I think has been widely interpreted as substituting a doctrine of gradualism for the separate but equal doctrine in the area of race relations. And certainly, it is extended from schools to parks where we will have in the enforcement of constitutional rights to Negroes is a gradualism in every area and instead of shortening any period of disquiet and confusion that would certainly lengthen the period of racial unrest and disturbance and then as I said on the whole, there has been a very little desegregation. Now finally, as I've said before, there is nothing in this record to support the applicability of the principles in the second Brown decision to this case because there is not a single demonstration of any complex physical problem with which the respondent had to deal, which would require the application of that doctrine. I would like to save the remaining time.
Potter Stewart: What is the -- what's the school situation in Memphis now as a matter of fact?
Constance B. Motley: Well, I don't know the exact number of Negro children admitted, but I think that case, a representative from Memphis argued here about a month ago involving the transfer provisions as amicus curiae and I think he stated at that time, there were 66 Negro children admitted, but the District Court has not yet acted upon any plan in Memphis. It was filed about a year ago and there has never been a hearing. It's scheduled for May 22nd. The Sixth Circuit more than year ago sent it back for the plan, but there has been no hearing on it.
Earl Warren: Mr. Prewitt?
Thomas R. Prewitt: Mr. Chief Justice and may it please the Court. As a preliminary, I should allude to this fact, because I don't believe that Mrs. Motley has. The Department of Justice has filed the brief amicus curiae in this cause as of February the 7th. We did not know about this until last Thursday, when one of the members in the Solicitor General's office called me in Memphis and advised me of that fact and we have received the brief amicus curiae of the Government on last Friday. Now, if the Court please, I do not make that statement in any criticism and we do not ask for any additional time within which to answer the propositions raised by the Solicitor General in his brief because I believe that our argument in response to the petitioner's would be substantially the same. In other words, in our judgment, the brief of the Government raises no substantial new questions, but I did want to make that reference to the Court.
Earl Warren: Should you want some time at the end of the argument, you may have it to reply to the Solicitor General.
Thomas R. Prewitt: Thank you, sir. This, I think we should get the record clear to determine just what the question is presented on this record. The question presented to the Court of Appeals was purely and simply a question of law in our court, whether the decision in the second school desegregation case, Brown against Board of Education, which contemplates allowing a delay in the desegregation of public elementary and secondary schools is applicable in an action involving public recreational facilities. That was the question presented to the Court of Appeals. That was the question which the Court of Appeals decided. That was the question specifically presented in the petition for certiorari, now filed in this cause. But now, we are faced with an additional question, may it please the Court, not presented to the Court of Appeals, not presented on the petition for certiorari to it under the facts of this case after viewing the record as a whole, was there any justification for the delay permitted by the Trial Judge? In other words, that question involves a determination of the whole record in this case. It wouldn't involve necessarily an analysis of all the facts and all the evidence below and that question was not presented to the Court of Appeals and was not presented on petition for certiorari. Notwithstanding that, I do feel that I should allude to the facts and as far as I can show that the burden cast upon us was met below -- was met both in the Trial Court and in the Court of Appeals.
John M. Harlan II: You say that the Court of Appeals [Inaudible] District Court's discretion.
Thomas R. Prewitt: Yes sir, Court of Appeals did review the District Court's discretion, may it please the Court. The Court of Appeals had before it the question of whether or not --
John M. Harlan II: That's right.
Thomas R. Prewitt: -- in a case involving public recreational facilities, the rule as announced in the Brown case was applicable.
John M. Harlan II: And then why is that the whole case is here, I mean why is it –
Thomas R. Prewitt: Because if Your Honor please, if the second question presented that is whether or not the burden cast on the public authorities was met, it would require an analysis of the whole record. The old record isn't here. The testimony of the some of the important witnesses below is not here and the point I am trying to make, may it please the Court, is that we have here a question of law and that is; are the principles of equity announced in the second Brown decision, which permit of some delay in the desegregation of public school facilities.
Earl Warren: That question wasn't asked in a vacuum, was it? It was asked in the light of the facts of this case as presented to the District Court, is it not?
Thomas R. Prewitt: Yes, I agree with the Court that there has to be some analysis of the facts.
Earl Warren: Well then the Court did consider the facts?
Thomas R. Prewitt: The Court of Appeals did consider the facts to determine whether or not in a case involving public recreational facilities, the rule in the Brown case is applicable, to that extent the Court did consider those facts. My point is that if we are to go into all of the facts to determine whether or not the burden of proof as is required in the Brown case was met, it would require a consideration of all of the evidence and all of the evidence is not here.
Arthur J. Goldberg: [Inaudible]
Thomas R. Prewitt: Yes sir, Your Honor please.
Earl Warren: Do you think we should be limited just to those facts?
Thomas R. Prewitt: Yes sir, because I believe those facts are adequate to determine the question before the Court whether or not the rule announced in the second Brown decision, permitting some delay in the desegregation of public schools is applicable to a system involving public recreation.
Earl Warren: What facts that were before the District Court are not in this record?
Thomas R. Prewitt: The testimony of the Superintendent of Education may it please the Court, Mr. Marin Hill is not in this record.
Earl Warren: Why?
Thomas R. Prewitt: Because it wasn't printed, may it please the Court. The petition for certiorari --
Earl Warren: Is there a typewritten record here?
Thomas R. Prewitt: I do not know. I would assume that it is -- it's a typewritten record.
Constance B. Motley: I believe that there should be, Your Honor.
Earl Warren: I beg your pardon?
Constance B. Motley: I believe that there should be, I didn't check it. Certainly --
Earl Warren: Well, if there is a typewritten record, then the testimony of the Superintendent of Schools would be in it, wouldn't it?
Thomas R. Prewitt: Yes sir.
Earl Warren: That was considered by the Court of Appeals and I suppose it would be -- could be considered by us?
Thomas R. Prewitt: Yes sir.
Earl Warren: Very well.
Thomas R. Prewitt: Now addressing myself, if Your Honor please, to the question presented here, is the rule that this Court announced in the Brown case that permits of some delay in the desegregation of public education facilities applicable here. If that rule is limited to public education then the petitioners are right. There is no question about it. If this Court intended that the -- all deliberate speed formula be limited to cases involving public education, then of course the petitioners are correct. We say that it should not be so limited and that it should be not so limited in this case. Now, I believe, may it please the Court, that a statement of some of the facts that were not covered by my adversary is proper. We are not dealing here, may it please the Court, with an isolated facility or even a group of facilities. We are dealing here with the vast system of public recreation in a city of a half a million people, 130 public parks, 117 supervised playgrounds, 56 of which are on school and church properties. These 117 playgrounds are each staffed by trained supervisors who afford a supervised system of play for what the proof shows is 100,000 children, 35,000 I believe colored and 65,000 white. The proof shows that this system of supervised play is one of the finest in the country.
Potter Stewart: And that number really accurately reflects the make up of the population of the city as a whole, doesn't it?
Thomas R. Prewitt: Substantially.
Potter Stewart: [Inaudible]
Thomas R. Prewitt: I believe the proof is that from the 1960 census, the percentage was 37% colored and 63% white, so it's substantially the same. In addition to that, the recreational facilities include a number of things, which are not troublesome. There are seven golf courses, I believe 12 community centers, a public zoo, an art gallery, a boat dock, and some ten swimming pools. I haven't covered all of the facilities, but substantially that is it. The greatest problem is in the area of the 117 public playgrounds, where there are supervisors to supervise the play of all of these children. Now, the undisputed proof and incidentally and may it please the Court, none of the proof offered by the Park Commission was disputed. The only proof offered by the petitioners and there was no question about it, was that in each instance where one of the petitioners sought to use a golf course and incidentally all of the golf courses except one have now been desegregated, but where they sought to use the golf course or the fairgrounds or whatever facility it might have been, they were rejected. In each case now all of those facilities have now been desegregated.
Potter Stewart: All of which all the golf courses?
Thomas R. Prewitt: All of the golf courses, except one.
Earl Warren: Why not that one?
Thomas R. Prewitt: That, may it please the Court, was on the basis of a plan that was submitted to the Trial Court for a gradual desegregation of the seven golf courses. At the time this case came to trial, there were five golf courses for white and two for colored. The proof was that the officials in-charge, after making their investigation, determined that the best way to remove the restrictions on the golf courses was to do it on a gradual basis and that plan was started and it is now almost complete. A plan as I say was submitted to the Trial Court and approved with respect to the golf courses and with respect to other facilities. While I am on that, may it please the Court, the plan as submitted to the Trial Court for gradual desegregation did not embrace all of the facilities, and it was for that reason that the Trial Court ordered the Park Commission to submit a complete plan within six months, but before the plan could be submitted, the petitioners appealed to the Court of Appeals, thereby staying the hand of the Trial Court. The plan was evolved, submitted to the Trial Court and it was not filed because of the suggestion of the Court, because its hand was stayed. It was printed in the public press so that all the world had notice of it. It was given to the Court of Appeals on their request, the petitioners had the plan when it was submitted to the public press and the plan has been carried out. And in fact, in several instances it has been accelerated. Now, I am not here to say that this plan is adequate. It may not be ten years maybe too long, may it please the Court. The Trial Court has never had an opportunity to adjudicate with reference to this plan because the appeal was taken before the court had an opportunity to determine whether or not it was adequate or whether or not it was the best plan, but I feel that we have gone as far as we can with respect to a complete plan. So, that's the status of the six-month plan, but if I might go on further.
Arthur J. Goldberg: [Inaudible]
Thomas R. Prewitt: It was published in the two newspapers in Memphis.
Arthur J. Goldberg: [Inaudible]
Thomas R. Prewitt: Certainly, it was made available to the Court of Appeals and I have it here.
Earl Warren: You may leave it with the clerk.
Thomas R. Prewitt: I will Your Honor, but to go on further with the proof below, there are 117 public staffed supervised playgrounds. 56 of these playgrounds are on school and church properties. A number of the playgrounds are on parochial school properties. The Park Commission has felt that since it is an important facet in the Memphis community that its program of desegregation in compliance with the rule in the Brown case should be carried out in coordination with all other activities in Memphis. Over the last four or five years, there have been many steps toward desegregation of public and private facilities, including the schools, the public transportation system, the public terminals many, many things that I could allude to here.
Earl Warren: How many children are in it -- Negro children are in the public schools?
Thomas R. Prewitt: I am not prepared to answer that, may it please the Court.
Earl Warren: Have you any idea?
Thomas R. Prewitt: The city attorney is here, may it please the Court, and I would prefer --
Earl Warren: Very well, we'll recess until morning, maybe let's find out.